Citation Nr: 1132436	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-23 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  Entitlement to service connection for tinnitus was subsequently granted, and that issue is therefore not before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).

Jurisdiction over this case was subsequently transferred to the VARO in Anchorage, Alaska, and that office forwarded the appeal to the Board.

In June 2011, the Veteran testified during a hearing at the Anchorage RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

Bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the Board is granting the only claim on appeal, for entitlement to service connection for bilateral hearing loss disability, there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The Board notes, however, that, during the June 2011 Travel Board hearing, the undersigned asked questions designed to elicit relevant information, explained the elements of a service connection claim and the type of evidence necessary to substantiate the Veteran's claim, and accepted the submission of additional evidence.  These actions supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in June 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with bilateral hearing loss disability as defined by the applicable regulation, including on December 2008 and January 2011 VA audiological examinations.  Those examination reports showed that the auditory threshold in at least one frequency in each ear between 500 and 4000 Hertz was 40 decibels or greater.  See 38 C.F.R. § 3.385.  In addition, the Veteran in his written statements and Board hearing testimony indicated that he was exposed to loud noises without ear protection in performing his duties in service as Hawk fire control crewman.  These statements are credible, competent, and consistent with the circumstances of his service, and the Board therefore finds that the Veteran suffered in-service noise exposure.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  The Veteran also testified that, although he was exposed to loud noises after service, he wore ear protection equipment at those times.  The Board also finds this testimony credible.  The dispositive issue is thus whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  For the following reasons, the Board finds that it is.

There is no evidence of hearing loss disability in service, the Veteran indicated on the separation report of medical history that he did not have hearing loss, and the Veteran conceded during the Board hearing that he did not experience hearing loss symptoms until many years after service.  However, the absence of hearing loss disability in service or continuity of symptomatology is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. § 3.303(b).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

There are multiple opinions as to the etiology of the Veteran's bilateral hearing loss disability.  In February 2007, Dr. Pulliam wrote that the Veteran's bilateral hearing loss disability was "probably due to loud noise exposure."  In July 2010, Dr. Shi concluded that the Veteran's bilateral hearing loss disability was "likely a result of age and past noise exposure."  The December 2008 VA examiner found that, while the pattern of hearing loss in both ears was consistent with noise induced hearing loss, the absence of an "ETS hearing test" made it impossible to determine the specific etiology of the Veteran's hearing loss; thus, she could not offer an opinion without resort to speculation.  The January 2011 VA examiner, after noting the absence of in-service hearing loss and the Veteran's denial of hearing loss at separation, found that, although the Veteran's hearing may have worsened over time as a result of presbycusis (age-related hearing loss), given the "configuration of his hearing loss with notching evident in the high frequencies . . . noise exposure is likely another significant factor in his hearing loss."  The examiner then concluded that she could not resolve the issue without resort to speculation and it was therefore not likely that hearing loss was caused by or a result of service.  

Analysis of the above four medical opinions indicates that they each contain the conclusion that the Veteran's current bilateral hearing loss disability is consistent with past noise exposure.  Given the Board's finding that the Veteran was exposed to loud noise without ear protection equipment in service only, these conclusions must be read as indicating that current bilateral hearing loss disability is consistent with in-service noise exposure.

While Dr. Pulliam and Shi did not explain the reasons for their conclusions, significantly reducing the probative value of their opinions, these opinions must still be considered as evidence in support of the claim.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Moreover, relying on the VA examiners' hesitance to offer an definitive opinion "without resort to speculation" is disfavored by the courts, see Jones v. Shinseki, 23 Vet.  App. 382, 390 (2009), and such an opinion by itself provides neither positive nor negative support for the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  However, each VA examiner identified in-service noise exposure as one cause of the bilateral hearing loss disability and the January 2011 VA examiner in particular gave a detailed rationale for his conclusion based on the asymmetric nature of the audiometric test results.  These opinions therefore constitute additional probative evidence in favor of the claim.

As the weight of the evidence thus supports the conclusion that the Veteran's bilateral hearing loss disability is related to in-service noise exposure, service connection must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


